THEA~~-oRNEY             GE=NEKAL
                           OFTEXAS

 GERALD C. MANN
 m-X=
AITORNRY   GIGVBHAL




       Honorable J. P. Gibbs, Commissioner
       Board of Insurance Commissioners
       Austin, Texas

       Dear Sir:                      Attention: Mr. Vestal Lemmon

                                      Opinion No. O-3105
                                      Rer Can the Transportation In-
                                           surance Agency of Dallas,
                                           Tbxas, legally issue a certi-
                                           ficate of the type set forth?

               Your recent request for an opinion of this depart-
       ment on the above stated question has been received.

               We quote from your letter as follows:

               "We are submitting herewith a certificate
          of insurance written through the Transportation
          Insurance Agency, Dallas, Texas, issued to
          Chester Cotter, Campbellton, Texas.

               "This certificate evidences that cargo
          coverage is afforded in an amount not exceeding
           1,000, and that public liability for $ ,OOO/
           10,000 limits and property damage for ?I
          %g                                       5,000
          limits are afforded on a certain tractor and
          trailer combination automobile. This dcpart-
          ment is not concerned with regard to the cargo
          coverage, becaue~e we supervise neither the
          rates nor the forms in connection therewith.

               'The records of this department reflect
          that the National Mutual Casualty Company of
          Tulsa, Oklahoma, which company has been duly
          authoriged to write automobile insurance in
          this state, is affording bodily injury and
                                                            -     .




Honorable J. P. Gibbs, Commissioners, page 2 :O-UOs



     property damage liability insurance on this
     same ccnbination automobile unit under policy
     No. T-7770, which has been countersigned by
     the Transportation Insurance Agency, Dallas,
     Texas. This number is reflected in the cer-
     tificate hereto attached.

          "The Board has heretofore prescribed uni-
     form standard automobile pplicy and endorsement
     forms consistent with the provisions of Sec-
     tion 5, Article  4682b, Revised Civil Statutes.
     The form hereto attached has not been prescribed
     and approved for use in connection with the
     writing of bodily injury and property damage
     liability~ coverages in the State of Texas.

          "The Transportation ,Insurance Agency has
     been licensed as an a,:ent by the Board of In-
     surance Commissioners to write fire and casualty
     business in this state. This concern has not
     been authorized to act in the capacity of an
     insurance company.

          "'We respectfully request your opinion as
     to whether the Transportation Insurance Agency
     of Dallas, Texas, can legally issue a certifi-
     cate of the type attached."

          Section 5 of Article /+682b, Vernon's Annotated Civil
     Statutes, reads as follows:

            "Sec. 5. In addition to the duty of ap-
     proving classifications and rates, the Corn-
     missioner shall prescribe policy forms for
     each kind of insurance uni~fcrm in all respects
     except   as necessitated by the different plans
     on which the various kinds of insurers operate,
     and no iqsurer shall thereafter use any other
     form in writing automobile insurance in this
     State; provided, however,tiat sny insurer may
      use any form of endorsement appropriate to its
     plan of operation, provided such endorsement
     shall be first submitted to ar&+approved by     :
     the Commissioner; and any contract or agree-
     ment not written into the application and
     policy shall be vQid and of no effect and in
     violation of the provisions of this Act, and
     shall be sufficient cause for revocation of
     license of such insurer to Write automobile
     insurance within thia State.'
_     -




    Honorable J. P. Gibbs, Commiss,ioner, page 3 O-3105




                The last paragraph of Section 1 of Article 4682b,
    provides:

               "Motor vehicle or automobile insurance
          as referred to in this Act shall be taken and
          construed to mean every form of insurance on
          any automobile or other vehicle hereinafter
          enumerated and its operating equipment or
          necessitated by reason of the liability im-
          posed by law for damages arising out of the
          ownership, operation, maintenance, or use in
          this State of any automobile, motorcycle,
          motor-bicycle, truck, truck-tractor, tractor,
          traction engine, or any other self-propelled
          vehicle, and including also every vehicle,
          trailer or semi-trailer pulled or towed by a
          motor vehicle, but excluding every motor
          vehicle running only upon fixed rails or
     _~   tracks. 0 *'

              Section 5, Article 4682a, supra, impos'es upon the
    Board of Insurance Commissioners the duty of prescribing
    uniform policy and endorsement forms for the writing of all
    classes of motor vehicle or automobile insurance as refer-
    red to in the Act, in this State. The Board of Insurance
    Commissioners in compliance therewith has prescribed stand-
    ard policy forms including statutory endorsement forms
    for attachment to policies covering trucks, buses and
    other motor vehicles operating under a certificate of con-
    venience and necessity from the Railroad Commission of
    Texas.
              We believe that the fact that the policy or
    certificate affording bodily injury and property damage
    liability insurance on the same combination automobile unit
    under policy No. T-7770 is immaterial, in so far as it
Honorable J. P. Gibbs, Commissioner, page 4 O-3105



affects the duty of the Board of Insurance Commissioners
of prescribing uniform policies and endorsement forms for
writing all classes of automobile insurance in Texas.
Under the facts stated in your letter, the Board of Insur-
ance Commissioners has not prescribed or approved the
certificate of the type attached to your inq,uiry. We
believe Under Article 4682b, that the Board of Insurance
Commissioners has the legal right and authority to prescribe
and approve  for USC such policy forms and endorsement forms
as may be determined by the Board in the exercise of it'$
discretion.   As the above mentioned form has not be pre-
scribed or approved by the Board, it is-our opinion that
the Transportation Insurance Agency of Dallas, Texas,,
cannot legally issue certificate of the-type attached
to your inquiry.

            Trusting that the foregoing fully answers your
inquiry,: we,are

                                  Yours very truly
                             ATTORNEY GENERAL OF TEXAS


                             BY         Ardell Williams
                                              Assistant

AW:GO/--pam

APPROVED MAY 7, 1941
GROVER SELLERS
FIR,ST ASSISTANT
ATTORNEY GENERAL

APPROVED OPINION COMMITTEE
BY BWB, CHAIRMAN